Name: Council Regulation (EEC) No 1903/87 of 2 July 1987 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 3.7 . 87 Official journal of the European Communities No L 182/45 COUNCIL REGULATION (EEC) No 1903/87 of 2 July 1987 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1987/88 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727 /75 of 29 October 1975 on the common organi ­ zation of the market in cereals (*), as last amended by Regulation (EEC) No 1900 / 87 (2), and in particular Article 6 (2) thereof, Having regard to the proposal from the Commission (3 ), Whereas , when the number and amount of the monthly increases are fixed, account should be taken of the storage costs and financing charges for storing cereals in the Community; whereas experience has shown that the level of the monthly increases for cereals can encourage operators to hold on to cereals ; whereas , so that stocks can be disposed of more smoothly, these increases and the number thereof should be reduced somewhat ; Whereas the reasons set out above are not valid as regards the period during which the monthly increases apply to the target and threshold prices ; whereas the previous period of application should therefore be main ­ tained in the case of those prices ; Whereas , as regards the threshold prices for maize and sorghum, the monthly increases are , moreover, determined in accordance with the last subparagraph of Article 5 ( 1 ) &lt;&gt;f Regulation (EEC) No 2727/75 , HAS ADOPTED THIS REGULATION : Article 1 For the 1987/ 88 marketing year, the monthly increases to be applied to the target price , threshold price , intervention price and to the buying-in price referred to in Article 7 (4) of Regulation (EEC) No 2727/75 shall be as set out in this Regulation . Article 2 The monthly increases to be applied to the target price , threshold price , intervention price and to the buying-in price for common wheat, rye , barley, - maize , sorghum . and durum wheat, operative for the first month of the marketing year, shall be as follows : (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2) See page 40 of this Official Journal . C) OJ No C 89 , 3 . 4 . 1987 , p. 4 . (ECU/tonne) Period Monthly increases in respect of the intervention price and the buying-in price Monthly increases in respect of the target and threshold prices Common wheat, rye , barley, maize and sorghum Durum wheat Common wheat, rye , barley, maize and sorghum Durum wheat July 1987     August 1987   2,00 2,70 September 1987    4,00 5,40 October 1987   6,00 8,10 November 1987 2,00 2,70 8,00 10,80 December 1987 4,00 5,40 10,00 13,50 January 1988 6,00 8,10 12,00 16,20 February 1988 8,00 10,80 14,00 18,90 March 1988 10,00 13,50 16,00 21,60 April 1988 12,00 16,20 18,00 24,30 May 1988 14,00 18,90 20,00 27,00 June 1988   20,00 27,00 ' No L 182/46 Official Journal of the European Communities 3 . 7 . 87 (ECU/tonne)In the case of maize and sorghum, the monthly increases for July, August and September shall not apply to the threshold price . Period Wheat flour, meslinflour, and rye flour, groats and meal of common wheat Groats and meal of durum wheat July 1987   August 1987 3,02 4,27 September 1987 6,04 8,54 October 1987 9,06 12,8.1 November 1987 12,08 17,08 December 1987 15,10 . 21,35 January 1988 18,12 25,62 February 1988 21,14 29,89 March 1988 24,16 34,16 April 1988 27,19 38,43 May 1988 30,20 42,70 June 1988 30,20 42,70 Article 3 The monthly increases to be applied to the threshold price for meslin , oats , buckwheat, millet and canary : seed , operative for the first month of the marketing year, shall be the same as those applicable to common wheat, rye and barley. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987 . Article 4 The monthly increases to be applied to the threshold price for wheat flour, meslin flour and rye flour and to the threshold price for groats and meal of common and of durum wheat, operative for the first month of the marketing year, shall be -as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN